20-50805-rbk Doc#87 Filed 11/05/20 Entered 11/05/20 13:43:04 Main Document Pg 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

         IN RE:                                     §      CHAPTER 11
                                                    §
         KRISJENN RANCH, LLC, et al                 §      CASE NO. 20-50805-rbk
                                                    §
                                                    §
                DEBTOR                              §      (Jointly Administered)

                            NOTICE OF EXPEDITED HEARING

          PLEASE TAKE NOTICE that an expedited hearing has been set on November 10, 2020,
  at 10:00 a.m. on the following expedited motion:

  [DOC. NO. 85] DEBTORS’ SECOND JOINT EXPEDITED MOTION TO EXTEND
  DEBTORS’ EXCLUSIVITY PERIOD

         PLEASE TAKE FURTHER NOTICE that this expedited hearing will be heard via
  TELEPHONE -- NO “IN PERSON” APPEARANCE IS REQUIRED UNTIL AN
  EVIDENTIARY HEARING IS REQUESTED. Parties DO NOT need to email for authority
  to appear by telephone for this matter. The conference call in number is 888-278-0296, access
  code: 9198559.

  Dated: November 5, 2020

                                            Respectfully submitted,

                                            MULLER SMEBERG, PLLC
                                            By: /s/ Ronald J. Smeberg
                                                 RONALD J. SMEBERG
                                                 State Bar No. 24033967
                                                 MULLER SMEBERG, PLLC
                                                 111 W. Sunset
                                                 San Antonio, Texas 78209
                                                 210-664-5000 (Tel)
                                                 210-598-7357 (Fax)
                                                 ron@smeberg.com
                                            ATTORNEY FOR DEBTORS
20-50805-rbk Doc#87 Filed 11/05/20 Entered 11/05/20 13:43:04 Main Document Pg 2 of 4




                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 5, 2020, true and correct copies of the foregoing will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                                       /s/ Ronald J. Smeberg
                                                       RONALD J. SMEBERG


                                           SERVICE LIST

  DEBTOR                              Angelina County Tax                 Albert, Neely & Kuhlmann
                                      Assessor                            1600 Oil & Gas Building
  KrissJenn Ranch, LLC                606 E Lufkin Ave,                   309 W 7th St
  410 Spyglass Rd                     Lufkin, Texas 75901                 Fort Worth, TX 76102-
  Mc Queeney, TX 78123-                                                   6900
  3418                                Nacogdoches County Tax
                                      Assessor Collector                  Laura L. Worsham
  GOVERNMENT                          101 West Main Street                JONES, ALLEN &
  ENTITIES                            Nacogdoches, Texas 75961            FUQUAY, LLP
                                                                          8828 Greenville Ave.
  Office of the UST                   Rusk County                         Dallas, Texas 75243
  615 E Houston, Room 533             202 N Main St,
  PO Box 1539                         Henderson, Texas 75652              Craig Crockett
  San Antonio, TX 78295-                                                  Craig M. Crockett, PC
  1539                                Shelby County, Tax                  5201 Camp Bowie Blvd.
                                      Collector                           #200
  U.S. Attorney                       200 St. Augustine St.               Fort Worth, Texas 76107
  Attn: Bkcy Division                 Center, Texas 75935
  601 NW Loop 410, Suite                                                  Christopher S. Johns
  600                                 Tenaha ISD Tax Assessor-            JOHNS &COUNSEL
  San Antonio, Texas 78216            Collector                           PLLC
                                      138 College St                      14101 Highway 290 West,
  Internal Revenue Services           Tenaha, TX 75974-5612               ste 400A
  Special Procedures Branch                                               Austin, Texas 78737
  300 E. 8th St. STOP 5026            Uvalde Tax Assessor
  AUS                                 Courthouse Plaza, Box 8             Timothy Cleveland
  Austin, TX 78701                    Uvalde, Texas 78801                 CLEVELAND|TERRAZA
                                                                          S PLLC
  Texas Comptroller of                NOTICE PARTIES                      4611 Bee Cave Road, ste
  Public Account                                                          306B
  Attn: Bankruptcy                    METTAUER LAW FIRM                   Austin, Texas 78746
  P.O. Box 149359                     c/o April Prince
  Austin, TX 78714-9359               403 Nacogdoches St Ste 1            Andrew R. Seger
                                      Center, TX 75935-3810               KEY TERRELL &
                                                                          SEGER
20-50805-rbk Doc#87 Filed 11/05/20 Entered 11/05/20 13:43:04 Main Document Pg 3 of 4

  4825 50th Street, ste A      1490 S Homestead Rd
  Lubbock, Texas 79414         Uvalde, TX 78801-7625

  SECURED                      Texas Farm Store
  CREIDITORS                   236 E Nopal St
                               Uvalde, TX 78801-5317
  McLeod Oil, LLC
  c/o John W. McLeod, Jr.      Uvalco Supply
  700 N Wildwood Dr            2521 E Main St
  Irving, TX 75061-8832        Uvalde, TX 78801-4940

  UNSECURED                    Longbranch Energy
  CREIDITORS                   c/o DUKE BANISTER
                               RICHMOND
  Bigfoot Energy Services      Po Box 175
  312 W Sabine St              Fulshear, TX 77441-0175
  Carthage, TX 75633-2519
                               DMA Properties, Inc.
  C&W Fuels, Inc.              896 Walnut Street at US
  Po Box 40                    123 BYP
  Hondo, TX 78861-0040         Seneca, SC 29678

  Davis, Cedillo & Mendoza
  755 E Mulberry Ave Ste
  500
  San Antonio, TX 78212-
  3135

  Granstaff Gaedke &
  Edgmon
  5535 Fredericksburg Rd
  Ste 110
  San Antonio, TX 78229-
  3553

  Hopper's Soft Water
  Service
  120 W Frio St
  Uvalde, TX 78801-3602

  Larry Wright
  410 Spyglass Rd
  Mc Queeney, TX 78123-
  3418

  Medina Electric
  2308 18th St.
  Po Box 370
  Hondo, TX 78861-0370

  Medina's Pest Control
20-50805-rbk Doc#87 Filed 11/05/20 Entered 11/05/20 13:43:04 Main Document Pg 4 of 4




                                         4
